Citation Nr: 1526780	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-18 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, PA


THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV) infection.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to December 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2005 and August 2010 RO rating decisions.  In March 2005, the RO denied service connected for HIV.  New and material evidence, including private treatment records were received in June 2005 and September 2005, within one year of the March 2005 rating decision.  See 38 C.F.R. § 3.156(b).  In an August 2005 letter to the Veteran, the RO noted that it was still working on his claim for service connection for HIV.  The claim was readjudicated in August 2010, and the veteran perfected an appeal of that decision.

The Veteran had a video-conference hearing in March 2015 before the undersigned Veterans' Law Judge.


FINDING OF FACT

The evidence of record demonstrates that HIV likely manifested during the Veteran's active service.


CONCLUSION OF LAW

The Veteran's HIV was incurred in active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he was infected with HIV during his period of active service when he was sexually assaulted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  

If certain chronic disorders, enumerated in 38 C.F.R. § 3.309(a) are manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  HIV is not a disease that is eligible for presumptive service connection.  Therefore, service connection cannot be granted on a presumptive basis; even though the Veteran's HIV manifested within one year of his separation from service.

STRs (service treatment records) do not include any reports of testing for HIV in service, but testing was not standard protocol at that time.  In November 1982, the Veteran complained of secreting hard substances with blood and a rash on his arms with sores on his back and lower legs.  In December 1981, the Veteran had a recurring lump in his mid-abdomen region.  He was diagnosed with an infected subcutaneous cyst.  In April 1983, he was assessed with a viral syndrome of sore throat, stomach pain, and vomiting.  In May 1983, the Veteran had a recurring swollen node in his lower abdominal region as it was prior to surgery.  In June 1983, he had swelling in his right inguinal node.  He underwent a right inguinal herniorrhaphy and prescribed Penicillin.  In September 1983, the Veteran had a lump and swelling in the right lower quadrant of his legs.  He also bled excessively after tooth extraction in October 1983.  He was diagnosed with chronic nonbacterial prostatitis.  A December 1984 STR noted that the Veteran had a rash and blisters around his waist and thighs that were unresponsive to steroids and antihistamines.  He had another puretic lesion/weeping skin rash in December 1984 and was diagnosed with balamtis herpetic, which manifested as a rash on his penis.  He also had numerous complaints of low back pain.  He was diagnosed with low back pain with the presence of hematuria/hematospermia.  He also had frequent upper respiratory infections in service manifested by a cough since 1981.  The Veteran was noted to have bilateral anterior lymphadenopathy without tenderness in January 1985.  The examiner diagnosed upper respiratory infection-probably viral.  In May 1985, he was treated for complaints of a sore throat, swollen tonsils, and vomiting.

Post-service treatment records include a June 2010 VA examination that reflects that he was first diagnosed with HIV infection in October 1985 - 10 months after he was discharged in December 1984.  The Veteran was not tested for HIV infection during service.  The examiner stated it was unclear from the record as to what led the Veteran to be tested for HIV infection in October 1985 because medical records during that time period could not be obtained.  The examiner noted that the Veteran had a total lymphocyte count of 2500 in early 1984, which was normal and not characteristic at all of HIV infection where the lymphocyte count was low.  He also stated that the Veteran admitted to having sexual relations with men and women, which was a major risk factor for acquiring HIV infection.  The examiner further stated that the balanitis suffered toward the end of service was of no relevance to whether or not the HIV infection was acquired during or after his military days as balanitis was not a complication of HIV.  Lastly, he concluded that if he had treatment records from October 1985 - he could better address the question as to whether or not the Veteran acquired HIV during or after his military service.

There is no controversy in the case as to whether the Veteran has a current HIV diagnosis.  Rather, the question at issue is the etiology of his HIV.  A private written statement from the Veteran's physician indicates he was officially diagnosed with HIV in October 1985, less than 10 months from separation of service.  In the absence of serological testing in service, the issue becomes whether the symptoms noted in service represent the onset of a chronic disorder, diagnosed subsequent to service separation as HIV.  [Note: the Veteran was granted service connection for PTSD (posttraumatic stress disorder) due to military sexual assault (MST); therefore whether an injury occurred in service is not at issue].  

The regulations do not require that a service-connected disability be diagnosed in service.  38 C.F.R. § 3.303(d) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

A May 2015 DBQ (disability benefits questionnaire) reflects that he was diagnosed with HIV in October 1985 and that there is suspicion that it was related to his MST in the early 1980s.

In weighing the evidence the Board has relied on the Court's instructions and facts regarding HIV, set out in the case of ZN v. Brown, 6 Vet. App. 183 (1994).  In developing the Veteran's claim in ZN, evidence was submitted and obtained which explained how HIV is contracted, listed symptoms indicative of seroconversion, and defined the time frame from date of exposure to the HIV virus to the development of AIDS.  Those now generally accepted facts are applicable in this case.  In ZN v. Brown, the Veteran submitted a March 1992 letter from the U.S. Department of Health and Human Services which stated that the first enzyme immunoassay test for detection of AIDS was licensed by the Food and Drug Administration in 1985.  As was noted in ZN, diagnosis of HIV or AIDS during that period often relied on, not testing for HIV, but on a history of symptoms.  The services did not routinely perform HIV testing until after the Veteran was separated from the service.  As there is no record of any serological testing for HIV in service, the Board has concluded there can be no absolutely positive or negative evidence demonstrating the onset of HIV in service.  

Although the Veteran in this case did not develop AIDs, the ZN v. Brown case, is used for the proposition that serological testing for HIV was not done during the majority of the Veteran's period of service.  Therefore, the issue at hand is whether the symptoms noted in service are indicative of the onset of HIV.

The salient factors in this instance are 1) the time frame between possible exposure to the HIV virus and contracting HIV; and 2) that symptoms noted in service are consistent with HIV seroconversion.  His exposure to unprotected sex via his MST and his lymph node swelling is consistent with new seroconversion ["change of a serologic test from negative to positive, indicating the development of antibodies in response to infection or immunization," DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1510 (27th ed. 1988)]. 

While the absence of serological testing makes it impossible to definitively pin point whether the Veteran was infected with HIV in service, it also means there is no evidence in service which explicitly demonstrates HIV was not contracted in service.  There is a distinction between speculation based on pure conjecture and an opinion based on clinical records.  In this case the contemporaneous clinical records demonstrate the Veteran had symptoms which are consistent with acute HIV infection in service.  Those records while not including the best evidence of HIV infection which may only be conclusively shown by serology are nevertheless, evidence of symptoms in service.  The regulations provide for just such fact situations where the symptoms in service are insufficient to provide a basis for diagnosis, but clearly are the first symptoms of a later diagnosed chronic disorder.

The Veteran's credible testimony and statements throughout the appeal reflect that he first noticed symptoms in service.  He is competent to report visible symptoms, such as fatigue, swollen lymph nodes, and rashes.  In the absence of any evidence which disputes those findings, the evidence supports the grant of service connection for HIV.  See Savage v. Gober, 10 Vet. App. 489 (1997); Sacks v. West, 11 Vet. App. 314 (1998).  Resolving reasonable doubt in favor of the Veteran; entitlement to service connection for HIV is granted.


ORDER

Service connection for HIV is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


